Citation Nr: 0208640	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-01 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether rating decisions issued in February 1974 and March 
1976 were the product of clear and unmistakable error (CUE) 
in denying service connection for arthralgia, lumbosacral 
spine with narrowing at L5-S1 with rotoscoliosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that there was no CUE in the prior decisions.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1999, a 
transcript of which is of record.

The record reflects that the veteran submitted a motion in 
March 2002 to advance his case on the docket.  However, 
inasmuch as the Board is addressing the veteran's claim by 
this decision, his motion has been rendered moot.

As an additional matter, the Board notes that the veteran has 
submitted additional medical evidence in support of his 
underlying claim of service connection for a low back 
disorder, including medical opinions which relate the 
etiology of his current disability to service.  However, it 
does not appear that his claim has been readjudicated based 
upon this new and material evidence.  Accordingly, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The denial of service connection for the veteran's low 
back disorder by the February 1974 and March 1976 rating 
decisions was consistent with and supported by the evidence 
then of record.

2.  To the extent error was committed in the February 1974 
and March 1976 rating decisions, the evidence does not show 
that, had it not been made, it would have manifestly changed 
the outcome; it is not absolutely clear that a different 
result would have ensued.



CONCLUSION OF LAW

The February 1974 and March 1976 rating decisions did not 
contain CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) (2001); Russell 
v. Principi, 3 Vet. App. 310 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the provisions of the VCAA were not applicable to CUE 
motions regarding prior Board decisions.  Inasmuch as the 
standard for finding CUE in a prior rating decision is 
essentially the same as that for finding it in a Board 
decision ( See 38 C.F.R. § 20.1403; see also 63 Fed. Reg. 
27,534 (1998)), then it appears the Court's holding is also 
applicable in the instant case.  Moreover, even if the VCAA 
were applicable, claims of CUE are adjudicated based upon the 
evidence that was of record at the time of the decision(s) in 
question.  The veteran was also informed of what constituted 
CUE by the January 1999 Statement of the Case, and by the 
Decision Review Officer (DRO) who conducted his September 
1999 personal hearing.  Further, the RO applied the VCAA in 
the October 1999 Supplemental Statement of the Case.


Background.  The veteran contends that there was CUE in the 
prior rating decisions of February 1974 and March 1976, in 
essence, because these decisions did not apply the statutory 
provisions concerning injuries sustained while engaged in 
combat.

The evidence on file at the time of the prior decisions 
includes the veteran's service medical records.  These 
records contain no mention of any back problems during active 
service.  In fact, his spine was clinically evaluated as 
normal on his June 1967 enlistment examination, a December 
1968 service examination, and his July 1970 release from 
active duty examination.  

Also on file was the veteran's DD Form 214 which reflects, in 
part, that he was awarded the Combat Action Ribbon, among 
other medals and citations.  Further, this document also 
reflects that he had service in the Republic of Vietnam.

On a VA Form 21-526, Application for Compensation or Pension, 
received in October 1970, the only disability identified by 
the veteran was a right knee injury.

VA medical examinations conducted in November 1970 and 
September 1971 contains no pertinent findings regarding the 
veteran's back.  The only pertinent findings noted on 
examination of the musculoskeletal system concerned the 
veteran's knees.  Similarly, a May to June 1972 VA 
hospitalization report, and outpatient treatment records for 
the period from June 1972 to May 1973, reflect that the 
veteran had surgery on his right knee, but show no pertinent 
findings regarding his back.  

Private medical records dated from May to June 1971, in March 
1972, and in January 1973 from various medical care providers 
were also on file, but contain no pertinent findings 
regarding the veteran's back.

By a May 1973 statement, the veteran first raised the issue 
of entitlement to service connection for a back disorder.  He 
reported that that he sustained a back injury while in 
Vietnam, was treated in a battalion aid station in 1968 for 
this injury, and that he was hospitalized from May to July 
1970 for his back injury.

At a September 1973 personal hearing, it was noted that there 
was no mention of a back injury in the service medical 
records.  However, the veteran described two different in-
service back injuries at this hearing which occurred in 
combat.  The first occurred in either March or April 1968, 
during a rocket barrage.  He was in a bunker during this 
barrage, and after the barrage was over, he stood up and 
fainted/fell, injuring his back.  He testified that he was 
subsequently taken to battalion aid for treatment.  The 
second injury occurred in either August or September 1968, 
when somebody set-off a booby trap, and the blast knocked him 
out.  He indicated that he was treated by a corpsman at that 
time.  Further, he testified that when he returned to the 
United States, his back did not bother him as much because he 
did not have to use it as much for work.  He also described 
some of his current back problems.

The evidence on file also included a lay statement from the 
veteran's parents dated in September 1973, as well as lay 
statements from a Sergeant CJ, dated in September 1973 and 
February 1976.  His parents reported that the veteran 
informed them that he was injured during service, that he had 
complained of back problems since service, and that he had 
not had back problems prior to service.  Sergeant CJ reported 
in both statements that he had served with the veteran, and 
had witnessed the veteran injure his back when a booby trap 
went off and knocked him down.

The veteran underwent a new VA medical examination in October 
1973.  At this examination, the veteran essentially reported 
that he injured both his right knee and back when jumping 
into a bunker during a rocket attack.  Diagnoses following 
examination included arthralgia, lumbosacral spine; and 
narrowing L5-S1 with mild rotoscoliosis (X-ray).  No opinion 
was proffered regarding the etiology of this low back 
disorder.

Additional VA outpatient treatment records were added to the 
file which cover a period from April 1971 to February 1976, 
including a January 1976 VA hospitalization report.  However, 
the only pertinent findings concerning the veteran's back are 
in a January 1976 outpatient treatment record.  This record 
stated that the veteran had had low back pain for the past 5 
years, aggravated by lifting and stooping.  Diagnosis was 
chronic lumbosacral strain.  It was also noted that the 
veteran was fitted with a lumbosacral corset.

The February 1974 rating decision noted, in part, that the 
service clinical records were negative as to back pathology.  
It was also noted that the October 1973 VA medical 
examination diagnosed arthralgia of the lumbosacral spine 
with narrowing of L5-S1 and mild rotoscoliosis, and that 
service connection was not established for this disability.  
By correspondence sent to the veteran in March 1974, it was 
stated that the evidence did not show that this condition was 
incurred in or aggravated by military service.

The March 1976 rating decision noted, in part, that there was 
no evidence of a back injury in service, and that the 
September 1971 VA medical examination showed no findings or 
complaints relative to a back injury.  It was also noted that 
the veteran had submitted statements, including one from a 
service comrade, to the effect that he (the veteran) had a 
back injury in service and was troubled with a back condition 
immediately following discharge.  By correspondence sent to 
the veteran in April 1976, it was again stated that his back 
condition was not incurred in nor aggravated by his military 
service.

The veteran has since testified at the September 1999 
personal hearing, and contended in various statements, that 
there was CUE in the February 1974 and March 1976 denials of 
service connection for his low back disorder.  He contended 
that neither of these decisions considered the requirements 
regarding combat injuries.

At the September 1999 personal hearing, and at a January 2002 
informal conference with a DRO, the veteran reiterated the 
circumstances of his purported in-service back injuries, and 
that he had had back problems since service.  He has also 
submitted additional medical records, which include opinions 
relating his current back disorder to in-service back 
injuries that occurred while engaged in combat in the 
Republic of Vietnam.


Legal Criteria.  The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of clear and 
unmistakable error.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  The United States Court of Appeals for 
Veterans Claims (Court) has provided the following guidance 
with regard to a claim of clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is clear and unmistakable error, 
the doctrine of resolving reasonable doubt in favor of the 
veteran is not for application, inasmuch as error, if it 
exists, is undebatable, or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 
314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  "It must always be remembered 
that clear and unmistakable error is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was clear and 
unmistakable error in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell. at 314.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis.  In the instant case, the Board finds that the 
denial of service connection for the veteran's low back 
disorder by the February 1974 and March 1976 rating decisions 
was not the product of CUE.

As an initial matter, the Board notes that the veteran has 
submitted various medical records that were not on file at 
the time of the prior decisions, which include medical 
opinions relating his current back disorder to his purported 
in-service injury.  However, as mentioned above, evidence 
that was not of record at the time of the decision(s) in 
question cannot be used to determine if CUE occurred.  See 
Russell, supra; Porter, supra.

With respect to the veteran's CUE claim, the Board 
acknowledges that the evidence on file at the time of the 
February 1974 and March 1976 rating decisions clearly showed 
that he had served in combat while on active duty.  In 
particular, his DD Form 214 reflects that he was awarded the 
Combat Action Ribbon.  Further, the veteran alleged at the 
time of prior rating decisions that he had incurred back 
injuries in combat.

The law in effect at the time of the February 1974 and March 
1976 rating decisions, as well as the law currently in 
effect, provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 354(b) (1970) (now codified at 38 U.S.C.A. 
§ 1154(b) (West 1991)).

Neither the February 1974 nor the March 1976 rating decision 
specifically noted the provisions of 38 U.S.C.A. § 354(b), or 
indicates that such provisions were considered in 
adjudicating the veteran's claim.  In short, it does not 
appear that it was explicitly conceded that a back injury 
occurred during combat, nor was an opinion requested at the 
time of the October 1973 VA medical examination as to whether 
the current disability was causally related to these in-
service injuries.  Thus, the Board finds that error was 
committed in these decisions.  However, in order to 
constitute CUE, the error must be such that it would have 
manifestly changed the outcome; it must be undebatable that a 
different result would have occurred if not for this error.  
See Russell, supra.

The Board finds that the February 1974 and March 1976 rating 
decisions were not the product of CUE, because even if it had 
been explicitly conceded that the veteran sustained back 
injuries during service, the evidence on file at that time 
does not undebatably show that he developed a chronic back 
disability as a result of these injuries.  As noted above, 
the veteran's spine was clinically evaluated as normal on his 
July 1970 release from active duty examination, and there was 
no objective medical evidence of a chronic low back disorder 
until several years after service.

Neither the November 1970 nor the September 1971 VA medical 
examination contains any complaint or objective finding 
indicating a back disability.  Further, a low back disorder 
was not part of the veteran's initial claim of service 
connection originated by the October 1970 VA Form 21-526.  As 
stated above, the veteran first raised the issue of service 
connection for a low back disorder in May 1973, almost three 
years after his discharge from service.  This evidence is 
against a finding that the veteran had a chronic back 
disorder as a result of his purported in-service injuries.

Based upon the fact that the separation examination was 
normal, to include the musculoskeletal system and spine, the 
first two post-service VA examinations failed to disclose a 
low back disability, the veteran did not note the disability 
at issue on his original claim for VA compensation benefits 
filed in October 1970, there was no objective evidence of a 
chronic back disorder until several years after service, and 
no competent medical opinion relating the disability to 
service, the Board concludes that it is not undebatable that 
the evidence on file at the time of the February 1974 and 
March 1976 rating decisions showed he was entitled to a grant 
of service connection.  Thus, the Board finds that the denial 
of service connection for the veteran's low back disorder by 
the February 1974 and March 1976 rating decisions was 
supported by the evidence then of record.  To the extent 
error was committed by these rating decisions, the evidence 
does not show that, had it not been made, it would have 
manifestly changed the outcome; it is not absolutely clear 
that a different result would have ensued.  Consequently, the 
failure to specifically note and apply the provisions of 
38 U.S.C.A. § 354(b) (now 38 U.S.C.A. § 1154(b))) was not 
CUE.  See Russell, supra.

As mentioned above, the Board found that there was error in 
the October 1973 VA medical examination in not addressing 
whether the current back disorder was etiologically related 
to the purported in-service back injuries.  However, a 
violation in the duty to assist does not constitute CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the 
Court has indicated that an inadequate examination does not 
constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992) (An error made by a VA doctor who examines a veteran 
is "not administrative error during the adjudication process 
which would require the prior decision to be reversed or 
amended...").

As an additional matter, to the veteran has also submitted 
contentions which disagree with how the facts were weighed or 
evaluated or evaluated at the time of the February 1974 and 
March 1976 rating decisions, the Board notes that such 
contentions do not constitute CUE.  See Russell, supra.

For the reasons stated above, the Board finds that the 
February 1974 and March 1976 rating decisions, which denied 
service connection for arthralgia, lumbosacral spine with 
narrowing at L5-S1 with rotoscoliosis, were not the products 
of CUE.  Accordingly, the veteran's claim must be denied.







ORDER

Inasmuch as the February 1974 and March 1976 rating decisions 
did not contain CUE, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

